DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 8, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weibel (US Pat. 4,831,127) in view of Dinand et al. (Cellulose 1996, 3, 183-188) and Hiroshi (JP 2008-179666).
Considering Claims 1, 2, 8, 15, 20, and 21:  Weibel teaches a parenchymal cellulose composition comprising a particluclate cellulose material comprising cellulose, pectin, and less than 5 weight percent hemicellulose (1:33-35, claim 79).  Weibel teaches the major dimension of the cellulose as being 20 to 100 microns (11:27-26).  Weibel teaches a process comprising chemically treating a beet pulp to remove pectin and hemicellulose (8:11-24); subjecting the cellulose material to physical shearing to reduce the particle size to 20 to 100 microns (9:16-29; 11:24-26); dewatering the mixture to a solids content of 10 weight percent for storage (15:38-55). The term “high shear” is a relative 
	Weibel is silent towards the pectin and cellulose left following the extraction of pectin and hemicellulose.  However, Dinand et al. teaches an extracted parenchymal cellulose having an pectin content of 3% and a cellulose content of 88% (Table 1).  Weibel and Dinand et al. are analogous art as they are concerned with the same field of endeavor, namely parenchymal cellulose compositions.  It would have been obvious to a person having ordinary skill in the art at the time of invention to have controlled the pectin and cellulose contents of Weibel as in Dinand et al., and the motivation to do so would have been, as Dinand et al. suggests, to provide good rheological properties due to the presence of pectin on the surface of the fibers (pg. 188).
Weibel does not measure the volume weighted median major dimension with a Malvern Mastersizer particle size analyzer.  However, Weibel teaches the samples with the higher particle sizes removed have improved properties in brightness and viscosity (Table 1).  As such, the particle size would be considered a result effective variable, with a preference towards lower particle sizes being demonstrated.  It would have been obvious to a person having ordinary skill in the art at the time of invention to have controlled the volume weighted median major dimension as measured with a Malvern Mastersizer particle size analyzer of the particles to provide a cellulose particle composition with uniform properties and increased viscosity.  
Weibel teaches the cellulose as being using in a paint composition (13:8-10).  Weibel does not teach an acrylic component in the paint.  However, Hiroshi teaches agitating/low shear mixing a composition comprising 2.5 parts by weight parencymal cellulose and 50 parts of water-borne acrylic (Working Example 1).  Weibel and Hiroshi are analogous art as they are concerned with the same field of endeavor, namely parenchymal cellulose compositions.  It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the cellulose of Weibel in the composition of Hiroshi, and the motivation to do so would have been, as Hiroshi suggests, to provide a uniform paint with high durability (¶0009).
Considering Claim 3 and 4:  Weibel is silent towards the D90 dimeter of the particles.  However, Weibel teaches that particles have uniform particle size (11:41-52).  Weibel teaches that the parenchymal cellulose passes easily through a 100 mesh screen (147 microns).  Thus the D90 would be at least less than 147 microns.  Further, the samples with the higher particle sizes removed have improved properties in brightness and viscosity (Table 1).  A narrow particle distribution is known to be desirable to provide uniform properties for particles.  It would have been obvious to a person 
Considering Claim 5:  Weibel teaches the cellulose composition has a network structure (11:26-41; 11:53-62).
Considering Claim 6:  Weibel does not teach the presence of unraveled cellulose nanofibrils.
Considering Claim 12:  Weibel teaches the reaction as taking place under pressure (8:56-9:9) in a homogenizer (9:10-15).
Considering Claim 13:  Weibel teaches separating the solids from the liquid with a filter press/an apparatus that that allows the composition to expand laterally to reduce the water content (Example 11).  

Claims 9-11 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weibel (US Pat. 4,831,127) in view of Dinand et al. (Cellulose 1996, 3, 183-188) and Hiroshi (JP 2008-179666) as applied to claim 1 above, and further in view of Dinand et al. ‘983 (US Pat. 5,964,983).
Considering Claims 9-11 and 24:  Weibel and Dinand et al. collectively teach the process of claim 7 as shown above.  
	Weibel teaches treating the vegetable pulp with 0.2M sodium hydroxide and heating the mixture (Example 8).  Weibel does not teach the claimed time and temperature.  However, Dinand et al. ’983 teaches removing pectin and hemicellulose by heating a mixture of sodium hydroxide and vegetable pulp at 90 ºC for 1 to 4 hours (4:14-23).  The mixture is magnetically stirred/low shear force mixed during the treatment (Example 8).Weibel and Dinand et al. '983 are analogous art as they are concerned with the same field of endeavor, namely parenchymal cellulose compositions.  It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the time and temperature of Dinand et al. ‘983 in the process of Weibel, and the motivation to do so would have been, as Dinand et al. ‘983 suggests, to prevent molecular weight loss in the cellulose during the processing (4:14-23).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-13, 15, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-17 of U.S. Patent No. 9,617,459 in view of Weibel (US Pat. 4,831,127) and Hiroshi (JP 2008-179666). 
Considering Claims 1 and 15:  Claim 1 of Patent ‘459 teaches a parenchymal cellulose composition comprising particulate cellulose material comprising at least 70 weight percent cellulose, less than 10 weight percent of pectin, and at least 5 weight percent hemicellulose and having a volume weighted median major particle dimension within the range of 25 to 75 microns. Claim 10 teaches the claimed process steps.

Patent ‘459 does not teach an acrylic component in the paint.  However, Hiroshi teaches a composition comprising 2.5 parts by weight parencymal cellulose and 50 parts of water-borne acrylic (Working Example 1).  Patent ‘459 and Hiroshi are analogous art as they are concerned with the same field of endeavor, namely parenchymal cellulose compositions.  It would have been obvious to a person having ordinary skill in the art at the time of invention to have used the cellulose of Patent ‘459 in the composition of Hiroshi, and the motivation to do so would have been, as Hiroshi suggests, to provide a uniform paint with high durability (¶0009).
Considering Claims 2-6 and 20-21:  Claims 2-6 of Patent ‘459 correspond to instant claims 2-6 and 20-21.
Considering Claims 8-13:  Claims 11-17 of Patent ‘459 correspond to instant claims 8-13.

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive, because:
A)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an “activation” step) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The applicant attempts to differentiate the high shear step of Weibel from an activation step.  However, the claims merely require a high shear step, which it taught by Weibel.

The applicant also appears to combine the two stages of Weibel into one stage that would not read on steps (a) and (b) of the instant claims.  While Weibel uses a single apparatus for the two stages, Weibel teaches two stages, an extraction stage in the tubular reactor, followed by a shearing stage at the orifice at the exit of the reactor (9:52-10:2).  Thus, the two stages of Weibel are distinct stages rather than a combined step of the process.
B)  The applicant’s arugment that their material is capable of being added to the coating or paint through low shear mixing is not persuasive.  The ability of parenchymal cellulose particles to be added to a paint or coating is shown in Hiroshi.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP § 716.02(c).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767